 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    TODD S. ASHER,                                       Case No. 1:19-cv-01757-DAD-SAB

12                   Plaintiff,                            ORDER DENYING NATHAN C.
                                                           VOLHEIM’S PRO HAC VICE
13           v.                                            APPLICATION

14    CREDIT CONTROL, LLC,                                 (ECF No. 7)

15                   Defendant.

16

17          The court has read and considered the application of Nathan C. Volheim, attorney for

18 Todd S. Asher, for admission to practice pro hac vice under the provisions of Local Rule

19 180(b)(2) of the Local Rules of Practice of the United States District Court for this District.
20          The Local Rules of the Eastern District of California provides that an attorney is

21 ineligible to appear and participate in a particular case pro hac vice if any of the following apply:

22 “(i) the attorney resides in California, (ii) the attorney is regularly employed in California, or (iii)

23 the attorney is regularly engaged in professional activities in California.” L.R. 180(b)(2). Mr.

24 Volheim lists three other cases in which he has made application to be admitted to practice pro

25 hac vice in this District in the past year: Koval v. Patanaude & Felix, No. 2:19-cv-00008-KJM-

26 CKD (E.D. Cal.) (application approved 1/3/19); Bennett v. CKS Financial, LLC, no. 2:18-cv-
27 03100-JAM-DB (E.D. Cal.) (application approved 1/3/19); Eagle v. Goldman Sachs Bank USA,

28 no. 2:19-cv-01536-JAM-FEB (E.D. Cal.) (application approved 8/12/19).


                                                       1
 1          Upon examination of Court records, during 2018 and 2018, Mr. Volehim was approved

 2 to appear pro hac vice in numerous cases. See Harang v. Uber Technologies, 2:18-cv-02998-

 3 PSG-GJS (C.D. Cal); Vargo v. Progressive Management Systems, no. 2:18-cv-08388-JAK-JEM

 4 (C.D. Cal.) (application approved 10/5/18); Heersema v. Continental Credit Control, Inc., 5:18-

 5 cv-02508-CBM-KK (C.D. Cal.) (application approved 12/6/18); Lewis v. Credico, Inc., 8:18-cv-

 6 02127-JLS-ADS (C.D. Cal.) (application approved 12/6/18); Driscoll v. Anaya Law Group, no.

 7 8:cv-02309-AG-KES (C.D. Cal.) (application approved 1/4/19); Bank v. Bank of the West, no.

 8 2:18-cv-10771-PJW (C.D. Cal.) (application approved 1/30/19); Burns v. Trueaccord Corp., no.

 9 2:19-cv-00386-PSG-PLA (C.D. Cal) (application approved 1/23/19); Pacheco v. Hunt and

10 Henriques, Inc., no. 2:19-cv-00468-VAP-SS (C.D. Cal) (application approved 3/1/19); Vargo v.

11 ULRS, no. 2:19-cv-00996-MWF-KES (C.D. Cal.) (application approved 3/1/19); and Schneider

12 v. Rash, Curtis and Associates, no. 2:19-cv-01119-MWF-SK (C.D. Cal.) (application approved

13 2/14/19). On March 1, 2019, Mr. Volheim’s application to proceed pro hac vice was denied in

14 Baker v. Nelson and Kennard, no. 2:19-cv-01479-PA-PLA (C.D. Cal.) upon the court finding

15 that his previously filed applications indicate that he is regularly practicing in California.

16          The Supreme Court has described a pro hac vice attorney as one time or occasional

17 practitioners. Frazier v. Heebe, 482 U.S. 641, 647 (1987). The right to appear pro hac vice is

18 not absolute and a court may deny the application by setting forth reasons for the denial. United

19 States v. Ries, 100 F.3d 1469, 1471-72 (9th Cir. 1996). Upon review of the records of the court,
20 Mr. Volheim has appeared pro hac vice in thirteen cases in the federal courts of California

21 during the past two years which is more than occasional practice within the state. See Mendoza

22 v. Golden West Savings Association Services Co., No. CV 09-1200 GAF (VBKx), 2009 WL

23 2050786 (C.D. Cal. July 7, 2009) (finding nine pending cases in the district and three other cases

24 pending in federal districts in California to be regular practice that disqualifies an attorney from

25 pro hac admission); Guguni v. Chertoff, No. C 08-1850 JL, 2008 WL 2080788, at *1 (N.D. Cal.

26 May 14, 2008) (appearing in five other cases in the district). Accordingly, the Court finds that
27 Mr. Volheim has been regularly practicing in California and is not entitled to be admitted pro

28 hac vice in this action.


                                                      2
 1          Based on the foregoing, IT IS HEREBY ORDERED that:

 2          1.      Nathan C. Volheim’s application for admission to practice pro hac vice is

 3                  DENIED; and

 4          2.      The Clerk of the Court shall refund the filing fee of $225.00.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        February 19, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
